COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS
                                                 '

                                                         '                 No. 08-16-00328-CV
    IN RE: WENDY THORPE,
                                                         '          AN ORIGINAL PROCEEDING
                                     Relator.
                                                         '                   IN MANDAMUS
                                                         '
                                        MEMORANDUM OPINION

          Relator, Wendy Thorpe, has filed a mandamus petition asking that we issue the writ of

mandamus against the Honorable Guy Herman, Presiding Judge of the Statutory Probate Courts.

She asks that we compel Respondent to grant her motion to disqualify the Honorable Patricia

Chew, Judge of the Probate Court No. 1 of El Paso County, Texas from presiding over the

underlying case.1 The petition for writ of mandamus is denied.

          To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we

conclude that Relator has failed to establish she is entitled to mandamus relief. Accordingly, we

deny the motion for emergency relief and the petition for writ of mandamus.


January 25, 2017
                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

1
    The underlying case is styled In the Matter of the Estate of Joyce Lain, Deceased (cause number 2015CPR01018).